In re Sims, Ronald; applying for supervisory and/or remedial writs; Parish of Lafayette, 15th Judicial District Court, Div. “F”.
Denied. There is no record of a previously filed petition in either the 15th Judicial District Court, Parish of Lafayette, where relator claims he filed, or in the 16th Judicial District Court, Parish of St. Martin, where Breaux Bridge, Louisiana, is located. If relator is of the opinion that there exists a valid basis for the issuance of a writ of habeas corpus, he should file a petition in the court having jurisdiction.